Order granting motion to reduce bail reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The record discloses that a similar motion for the same relief has been previously denied at a Special Term held by another justice (Heischober v. Polishook, 152 App. Div. 193) and that this court has heretofore heard and denied a similar application on a writ of habeas corpus. Furthermore, a sum in excess of $80,000 is alleged to have been converted by defendant Frank J. Vitale, and the bail fixed ($20,000) is, under the circumstances, proper. Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.